DETAILED ACTION
This Office Action is in response to Amendment filed on June 29, 2022. 
In the instant amendment, claim 1 is the only independent claim; claim 1 is currently amended; and claims 2-5 are original.
Claims 1-5 has been examined and are pending. This Action is made Quayle.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 29, 2022 has been entered. Claim 1 is the only independent claim; claim 1 is currently amended; and claims 2-5 are original. Applicant’s amendments and arguments to claims are persuasive to overcome all claim rejections as set forth in the most recent office action mailed 04/01/2022.

Interview Summary
A telephone interview between applicant’s representative and Examiner is performed to discuss newly added limitations of  “a main first surface and a main second surface opposite the first surface” (as claimed in claim 1). However, no agreement was reached.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the term "the first surface" should be "the main first surface" (emphasis added) to be consistently claimed.
In claim 1, the term "the first and second surfaces" should be "the main first and second surfaces" (emphasis added) to be consistently claimed.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The drawings fail to show “a main first surface and a main second surface opposite the first surface” (as claimed in claim 1). It appears that “a main first surface and a main second surface opposite the first surface” is shown in described fig.2 below (as best understood by Examiner).

    PNG
    media_image1.png
    373
    483
    media_image1.png
    Greyscale


The drawings also fail to show “a main first surface and a main second surface opposite the first surface” (as claimed in claim 1) in a broadest sense. Therefore, the “a main first surface and a main second surface opposite the first surface” (as claimed in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Specification
The disclosure is objected to because of the following informalities: 
The instant specification does not describe newly added limitations of “a main first surface and a main second surface opposite the first surface, wherein the substrate is provided with a hole through the first and second surfaces” (as claimed in claim 1).

Appropriate correction is required.

Allowable Subject Matter
Claims 1-5 contains allowable subject matter over the prior art of record.  

The following is an examiner’s statement of reasons for allowance:

As to claim 1, claim 1 includes a substrate having a main first surface and a main second surface opposite the first surface, wherein the substrate is provided with a hole through the first and second surfaces, and the hole defines an inner circumferential surface of the substrate, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claims 2-5 are allowable based on their dependency on claim 1. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim and drawing and specification objections as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861